DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Response to Amendment
                The action is in response to amendments filed on 06/02/2022. Claims 1-11, 14-17, 20-21 have been amended. Claims 1-21 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method comprising: aligning respective one or more recording devices to portions of one or more limbs; at distinct recording sessions over an observation period, obtaining blood flow data from respective one or more vessels of the one or more limbs, wherein the recording sessions are performed at unfixed time intervals; and determining one or more metrics based on the obtained blood flow data.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of aligning and recording devices and obtaining blood flow data from the recording devices is insignificant extra-solution activity (mere data gathering). 
The step of determining one or more metrics based on the obtained blood flow data is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician. 
Additionally the judicial exception is not integrated into a practical application because the inclusion of a generic recording sensor  for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as generic recording sensors for data collection are claimed. As noted previously, the inclusion of a generic recording sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 2-16 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14, and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 14, the claim reads to performing computations corresponding to statistical tests. However, the claims and the Specification fails to describe the computations in sufficient detail. As such claim 14, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
Regarding claim 16, the claim reads to using an algorithmic identification of an approximate location of a diseased vessel region. However, the claims and the Specification fails to describe the algorithm in sufficient detail. As such claim 16, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “
Regarding claim 20, the claim reads to using a software based artifact reduction of the data, however, the Specification fails to teach or describe the use of software. As such the claim is considered new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 5991654 A (hereinafter referred to as “Tumey”) in view of US 20030176815 A1 (hereinafter referred to as “Baba”)
Regarding claim 1, Tumey, an apparatus and method for detecting deep vein thrombosis (abstract), teaches a method comprising:
aligning respective one or more recording devices to portions of one or more limbs (attaches a PPG sensor to the patient; column 3, lines 12-37, as shown in Figure 1); 
at distinct recording sessions over an observation period, obtaining blood flow data from respective one or more vessels of the one or more limbs (column 2, lines 5-29); and 
determining one or more metrics based on the obtained blood flow data (measures for deep vein thrombosis based on blood flow information (blood volume); abstract; column 8, lines 9-51); but does not explicitly teach the sessions are at unfixed times. 
However, Baba, a physiological sensor teaches the recording sessions are over unfixed time intervals (measurements are taken manually at times when the user decides to initiate the measurements; paragraphs [0054], [0072], [0079]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson, to have the recording sessions at unfixed time intervals, as taught by Baba, because without a showing of criticality, it would have been within the skill level of one of ordinary skill in the art, as doing so simply changes the frequency in which a measurement is taken.
Regarding claim 2, Tumey, in view of Baba, teaches wherein the one or more metrics is based upon sustained blood flow time (abstract; column 8, lines 9-51; claim 16; as taught by Tumey).
Regarding claim 9, Tumey, in view of Baba teaches wherein the determining of one or more the metrics comprises: evaluating data received from one or more of photoplethysmography sensors, electromyography sensors, stretch sensors, resistance bands, pressure transducers or sensors, motion sensors, three-dimensional accelerometers, and gyroscopes (column 3, lines 12-37, as shown in Figure 1; as taught by Tumey).
Regarding claim 12, Tumey, in view of Baba, teaches further comprising: generating an output corresponding to a likelihood of a health outcome based at least partially on the determined one or more metrics, wherein the health outcome corresponds to a prediction, an indication, or a diagnosis related to vascular disease in a patient (measures for deep vein thrombosis; abstract; column 8, lines 9-51; as taught by Tumey).
Regarding claim 14, Tumey, in view of Baba, teaches wherein the one or more metrics comprises a temporal analysis involving: performing one or more computations corresponding to statistical tests of the obtained blood flow data and the one or more determined metrics over the observation period, wherein the one or more computations corresponds to an alteration of venous blood flow of the one or more limbs (column 2, lines 5-29).
Regarding claim 15, Tumey, in view of Baba, teaches wherein the one or more metrics comprises of a spatial analysis involving one or more of the following: providing a first differential analysis of signal statistics from one or more limbs of a patient; or providing a second differential analysis of signal statistics from one or more vessel locations within the one or more limbs of the patient (column 7, lines 35-40; as taught by Tumey).
Regarding claim 16, Tumney, in view of Baba teaches generating an output corresponding to an algorithmic identification of an approximate location of a diseased vessel region by determining at least one signal asymmetry between two or more sensors (abstract; column 1, lines 38-50, column 2, lines 5-29, column 8, lines 9-51). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumey, in view of Baba, as applied to claim 1 above, and further in view of US 20050171443 A1 (hereinafter referred to as “Gorenberg”).
Regarding claim 3, Tumey, in view of Baba, teaches measuring a venous flow, but does not teaches wherein the one or more metrics is based upon curve fitting constants for the blood flow data.
However, Gorenberg teaches wherein the one or more metrics is based upon curve fitting constants for the blood flow data (paragraphs [0062]-[0064]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tumey, in view of Baba, to use curve fitting, as taught by Gorenberg, because doing so provides a known method of calculating blood flow. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumey, in view of Baba, as applied to claim 1 above, and further in view of US 20080103397 A1 (hereinafter referred to as “Barak”)

Regarding claim 4, Tumey, in view of Baba, teaches wherein the method further comprises: generating a time series of data of a patient, wherein the times series comprises data corresponding to the recording sessions taken over the observation period by the patient (column 2, lines 5-29, column 8, lines 9-51; Figure 3), but does not teach the observation period is a minimum of at least two or more days.
Further Barak, a deep vein thrombosis diagnosis and prevention device, teaches the observation period is a minimum of at least two or more days (monitors 24/7; abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson, in view of Tumey, to measure for long duration of time, as taught by Barak, because doing so allows the user to measure over prolonged periods of time. 

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumey, in view of Baba, as applied to claim 1 above, and further in view of US 20200268592 A1 (hereinafter referred to as “Johnson”).
Regarding claim 5, Tumey, in view of Baba, does not explicitly teach wherein the aligning of the recording device further comprises: positioning guiding elements to the one or more limbs, wherein the guiding elements comprise at least one of markings, cutouts, or physical alterations, wherein the aligning of respective one or more recording devices via the positioned guiding elements and the obtaining of blood flow data are performed solely by a patient. 
However, Johnson teaches wherein the aligning of the recording device further comprises: positioning guiding elements to the one or more limbs, wherein the guiding elements comprise at least one of markings, cutouts, or physical alterations, wherein the aligning of respective one or more recording devices via the positioned guiding elements (paragraph [0085]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tumey, to have markings for positioning, as taught by Johnson, because doing so allows the device to be easily aligned in the desired position.
Further Examiner takes official notice that self use of a medical device is common knowledge and well known.
Regarding claim 8, Tumey does not explicitly teach further comprising: transmitting the obtained blood flow data from the recording device to a second device or server.
However, Johnson, an adaptive therapy system, teaches transmitting obtained blood flow data from the recording device to a second device or server (paragraph [0132]) and storing the obtained blood flow data or the determined one or more metrics in the second device or a server after the distinct recording sessions over the observation period (paragraph [0205]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tumey, to wirelessly transmit data to a secondary device or server, as taught by Johnson, because doing so provides a means to store and communicate data for health care professionals.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumey, in view of Baba, as applied to claim 1 above, and further in view of US 20170312165 A1 (hereinafter referred to as “Johnson ‘165”).
Regarding claim 6, Tumey, in view of Baba, does not explicitly teach wherein the obtaining of blood flow data from the respective one or more vessels comprise a measurement of blood flow data over one or more recording periods at one or more of a saphenous-popliteal junction, a popliteal vein, a pelvic vein, a great saphenous vein, or a small saphenous vein. 
However, Johnson ‘165 teaches wherein the obtaining of blood flow data from the respective one or more vessels comprise a measurement of blood flow data over one or more recording periods at one or more of a saphenous-popliteal junction, a popliteal vein, a pelvic vein, a great saphenous vein, or a small saphenous vein (paragraph [0187]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tumey, in view of Baba, to measure at popliteal vein region, as taught by Johnson ‘165, because these are common areas of measurement for DVTs.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumey, in view of Baba, as applied to claim 1 above, and further in view of US 5730136 A (hereinafter referred to as “Laufer”).
Regarding claim 7, Tumey, in view of Baba, teaches wherein the obtaining of blood flow data is performed at predetermined intervals over the course of the recording period in the respective one or more vessels (column 8, lines 9-51), but does not explicitly teach after exercise.
However, Laufer, a venous pump efficient test, teaches measuring after exercise (column 2, lines 47-64). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tumey, in view of Baba, to measure after exercise, as taught by Laufer, because doing so ensures proper blood flow data may be measured. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumey, in view of Baba, as applied to claim 9 above, and further in view of US 20080146892 A1 (hereinafter referred to as “LeBoeuf”).
Regarding claim 10, Tumey, in view of Baba, does not explicitly teach wherein the evaluation of data further comprises producing artifact- reduced blood flow data.
However, LeBoeuf, an activity monitor that measures health parameters and perform artifact reduction of data (paragraph [0120]) wherein the artifact reduction of the data comprises elimination or one or more signal components related to ambulatory motion (paragraph [0120]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson, to remove motion artifacts, as taught by LeBoeuf, because doing so normalizes data and removes noise.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumey as applied to claims 1 and 9 above, and further in view of US 20160074654 A1 (hereinafter referred to as “Mushahwar”).
Regarding claim 11, Tumey does not explicitly teach wherein the evaluation of data further comprises of characterizing the vascular blood flow response to muscle contraction from a determination of one or more of strength, duration, or frequency of one or more muscle contractions.
However, Mushahwar, a device and method for preventing deep vein thrombosis, teaches wherein the evaluation of data further comprises of characterizing the vascular blood flow response to muscle contraction from a determination of one or more of strength, duration, or frequency of one or more muscle contractions (abstract; paragraph [0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tumey, to measure muscle contractions while characterizing blood flow, as taught by Mushahwar because blood flow is effected by a user’s muscle contractions.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumey, in view of Baba, as applied to claim 12 above, and further in view of US 6017307 A (hereinafter referred to as “Raines”).
Regarding claim 13, Tumey teaches wherein the generated output is based at least partially on one or more metrics (measures for deep vein thrombosis; abstract; column 8, lines 9-51), but does not explicitly teach finding a controlled data set, wherein the controlled data set comprises: historical healthy and unhealthy patient data for classification of a status of the patient, wherein the healthy patient data corresponds to respective negative diagnoses for vascular diseases of one or more healthy patients, and wherein the unhealthy patient data corresponds to respective positive diagnoses for vascular disease of one or more unhealthy patients.
However, Raines teaches finding a controlled data set, wherein the controlled data set comprises: providing historical healthy and unhealthy patient data for classification of a status of the patient, wherein the healthy patient data corresponds to respective negative diagnoses for vascular diseases of one or more healthy patients, and wherein the unhealthy patient data corresponds to respective positive diagnoses for vascular disease of one or more unhealthy patients (the analyzing unit stores historical vascular information of the user; column 6, lines 8-16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tumey, to store historical information of the user, as taught by Raines, because doing so allows a user to note trends of a patient’s health status.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200268592 A1 (hereinafter referred to as “Johnson”) in view of US 20030176815 A1 (hereinafter referred to as “Baba”)
Regarding claim 17, Johnson teaches a device (abstract) comprising:
a sleeve (as shown in Figures 1D, 4) comprising of sensors configured to obtain at least one of blood flow, motion, muscular contraction, or pressure data from veins in one or more legs (paragraphs [0019]-[0023], [0033], [0084], [0113], [0202], [0211]), wherein the sleeve is configured to automatically correct pressure-related changes of data between each of the sensors or the sensors and the one or more legs at different recording sessions over an observation period (teaches use of a compression sleeve; paragraph [0084]), and 
a data transmitting outlet configured to receive the data, and at least one of transmit the data to a second device or a network server, or store the data to either the device, a second device, or a network server (paragraphs [0132]-[0133]); but does not explicitly teach the recording sessions are over unfixed time intervals.
However, Baba, a physiological sensor teaches the recording sessions are over unfixed time intervals (measurements are taken manually at times when the user decides to initiate the measurements; paragraphs [0054], [0072], [0079]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson, to have the recording sessions at unfixed time intervals, as taught by Baba, because without a showing of criticality, it would have been within the skill level of one of ordinary skill in the art, as doing so simply changes the frequency in which a measurement is taken.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Baba, as applied to claim 17 above, and further in view of Rogers.
Regarding claim 18, Johnson teaches a data transmitting outlet (paragraphs [0132]-[0133]), but does not explicitly teach wherein the data transmitting outlet comprises: an analog-to-digital (ADC) converter; and a microcontroller configured to receive the data from the ADC and output the data.
However, Rogers teaches an analog-to-digital (ADC) converter (33; paragraph [0012]; Figure 1); and a microcontroller configured to receive the data from the ADC and output the data (34; paragraph [0012]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to have an ACD convertor and microcontroller, as taught by Rogers, because doing so provides a means to process measured data.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Baba, as applied to claim 17 above, and further in view of Tumey.
Regarding claim 19, Johnson does not explicitly teach wherein the sensors of the sleeve comprises at least one light emitting diode and at least one optical sensor configured to obtain blood flow data.
However, Tumey teaches wherein the sensors of the sleeve comprises at least one light emitting diode and at least one optical sensor configured to obtain blood flow data (column 3, lines 13-37). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to have an optical sensor and light emitting diode, as taught by Tumey, because doing so provides a sensor system capable of measuring for blood flow parameters.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumey as applied to claim 17 above, and further in view of LeBoeuf.
Regarding claim 20, Johnson teaches wherein the sleeve comprises one or more embedded sensors configured to align with locations on one or more limbs to obtain the data (has accelerometer sensors in the device; paragraphs [0019]-[0023], [0033], [0084]-[0088], [0113]); but does not explicitly teach
initialize artifact reduction of the data.  
However, LeBoeuf, an activity monitor that measures health parameters and perform artifact reduction of data (paragraph [0120]) wherein the artifact reduction of the data comprises elimination or one or more signal components related to ambulatory motion (paragraph [0120]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson, to remove motion artifacts, as taught by LeBoeuf, because doing so normalizes data and removes noise.  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being anticipated by Johnson in view of Tumey and Barak.
Regarding claim 21, Johnson teaches a system (abstract) comprising:
a first device (as shown in Figures 1D, 4) configured to obtain and transmit at least one of blood flow, motion, muscular contraction, or pressure data (paragraphs [0019]-[0023], [0033], [0084], [0113]), wherein the first device is configured to automatically correct pressure related changes of the data over an observation period (teaches use of a compression sleeve; paragraph [0084]); and 
a second device or server configured to receive the data, determine one or metrics from the data, and generate an output based on the determined one or metrics (paragraphs [0132]-[0133]).
However, Johnson does not explicitly teach wherein the first device obtains the data from respective one or more vessels of the one or more limbs at different recording sessions over an observation period, the observation period is a minimum of at least two or more days.
Tumey teaches device obtains the data from respective one or more vessels of the one or more limbs at different recording sessions over an observation period (column 2, lines 5-29, column 8, lines 9-51). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson, to have difference recording sessions over an observation period, as taught by Johnson, because doing so allows a user to detect their blood volume over a period of time which can be used to determine DVT (column 2, lines 5-29, column 8, lines 9-51; as taught by Tumey). This is consistent to the teachings of Johnson which teaches measuring for DVT (paragraph [0033]-[0034]).
Further Barak, a deep vein thrombosis diagnosis and prevention device, teaches the observation period is a minimum of at least two or more days (monitors 24/7; abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson, in view of Tumey, to measure for long duration of time, as taught by Barak, because doing so allows the user to measure over prolonged periods of time. 

Response to Arguments
Applicant’s arguments, filed 06/02/2022, with respect to the rejection(s) of claim(s) 1, 17, and 21 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is for Tumey, in view of Baba, for claim 1, Johnson, in view of Baba, for claim 17, and Johnson, in view of Tumey and Barak, for claim 21.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792